     Case 3:21-cv-00510-MHL Document 6 Filed 08/17/21 Page 1 of 2 PageID# 42



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

ANDREW JONES, individually and on behalf
of similarly situated persons,

                  Plaintiff,

v.                                                              Civil Action No. 3:21cv510

FIRST COLONY PIZZA, INC. d/b/a
DOMINOS PIZZA, et al.,

                  Defendants.

                                                ORDER
        This matter comes before the Court on Plaintiff Andrew Jones’s Notice of Voluntary

Dismissal Without Prejudice (the “Notice”). (ECF No. 5.) In the Notice, Jones seeks leave to

voluntarily dismiss this action pursuant to Federal Rule of Civil Procedure 41.1 (Notice 1, ECF

No. 5.) Because Defendants have not filed an answer or responsive motion, Jones may dismiss

this action.

        Upon due consideration of Jones’s request and finding it proper to do so, the Court

GRANTS Jones’s request as lodged in the Notice. (See ECF No. 5.) The Court DISMISSES




        1
            Federal Rule of Civil Procedure 41 states, in pertinent part:

        (1) By the Plaintiff.
                (A) Without a Court Order. Subject to [federal rules not applicable here]
                and any applicable federal statute, the plaintiff may dismiss an action
                without a court order by filing:
                       (i) a notice of dismissal before the opposing party serves either an
                       answer or a motion for summary judgment; or
                       (ii) a stipulation of dismissal signed by all parties who have
                       appeared.

Fed. R. Civ. P. 41(a).
   Case 3:21-cv-00510-MHL Document 6 Filed 08/17/21 Page 2 of 2 PageID# 43



this action WITHOUT PREJUDICE. The Court DIRECTS the Clerk of Court to close Civil

Action Number 3:21cv510.

      Let the Clerk of Court send a copy of this Order to all counsel of record.

      It is SO ORDERED.


                                                                            /s/
                                                                   M. Hannah Lauck
                                                              United States District Judge
Date: 8/17/2021
Richmond, Virginia




                                               2
